Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner (US 2017/0148168).
	For claim 21, Lindner discloses a method comprising: 
	identifying a first motion ([0041] The motion sensor(s) 110 may detect motion to determine motion information) of a head mounted display (HMD) ([0030] virtual reality devices (e.g., headsets), augmented reality devices (e.g., headsets)); 
	adjusting a first raw image received from a depth camera of the HMD ([0039] image sensor(s) 104 and/or optical system(s) 106 (e.g., cameras) may be the depth sensor(s) 108 in some configurations.) based on the first motion to generate a first adjusted image ([0088] generate 208 a corrected depth map by correcting erroneous depth information based on the first depth information (from a first sampling), the second depth information (from a second sampling) and the displacement information.); 
	generating a first ray based on a center of projection and a focal length ([0118] e.g. f is the focal length of the optical system, i.e. depth sensor plane) of the depth camera ([0118] Z may be the depth of a point 886 in a world coordinate system and x, y may be the location of the sensed data (e.g., image, depth, etc.) of the point on the sensor plane 888 (at the first sampling, for instance). For example, each of 
	transforming the first ray based on the first motion to generate a second ray ([0120] The rotated and/or translated point(s) P'=(X', Y', Z') may then be projected back on the sensor plane of the new viewpoint, yielding x' and y'. For example, the electronic device 102 may compute x'=f*Z'/X' and y'=f*Z'/Y'. The set of depths Z' at the sensor plane of the new viewpoint (e.g., the viewpoint at the second sampling, (x', y')) may be the transformed depth map.); 
	generating adjusted depth data based on a plurality of images including the first adjusted image ([0115] The electronic device 102 may aggregate depth information from multiple depth maps (e.g., views, transformed depth maps, etc.) according to sensor movement.), 
	wherein the adjusted depth data is generated using a point-to-pixel representation of the second ray ([0120] Upon obtaining the point 886 P=(X,Y,Z) in the world coordinate system, the electronic device 102 may rotate (e.g., R) and/or translate (e.g., T) the world coordinate point 886 (e.g., one or more of the world coordinate points 886 corresponding to the first depth map) according to the rotation and translation of the sensor.), 
	the point-to-pixel representation being based on a first index representation of the second ray, a second index representation of the second ray, and a third index representation of the second ray ([0120] e.g. X, Y, Z indices for ray describing point 886 P); and 
	providing content at the HMD based on the adjusted depth data ([0134] e.g. via augmented reality devices (e.g., headsets) display). 
	For claim 22, Lindner discloses the method of claim 21, wherein identifying the first motion comprises: identifying the first motion based on non-visual sensor data received from sensors of the HMD ([0041] The motion sensor(s) 110 may detect motion to determine motion information. The motion information may indicate the motion of the motion sensor(s) 110 and/or the depth sensor(s) 108. For instance, the motion sensor(s) 110 may detect the motion of the depth sensor(s) 108. Some examples of motion sensor(s) 110 include accelerometers, gyros, inertial motion sensors, visual odometry sensors, etc.). 

	For claim 24. The method of claim 21, wherein adjusting the first raw image comprises: adjusting the first raw image based on the center of projection ([0059] the electronic device 102 may map the depth information to be relative to an arbitrary point (e.g., the center of a vehicle, the center of a device, etc.).) and the focal length ([0120]  For example, the electronic device 102 may compute x'=f*Z'/X' and y'=f*Z'/Y'. The set of depths Z' at the sensor plane of the new viewpoint (e.g., the viewpoint at the second sampling, (x', y')) may be the transformed depth map.). 
	For claim 25. The method of claim 24, wherein adjusting the first image further comprises: adjusting the first raw image based on the second ray ([0122] In some configurations, the depth d.sub.n,x,y may be evaluated based on one or more depths (e.g., neighboring depths) in the same frame (e.g., d.sub.n,x-1,y-1, d.sub.n,x,y-1, d.sub.n,x+1,y-1, d.sub.n,x-1,y, d.sub.n,x+1,y, d.sub.n,x-1,y+1, d.sub.n,x,y+1, and/or d.sub.n,x+1,y+1).). 
	For claim 26. The method of claim 25, wherein adjusting the first raw image further comprises: generating a set of adjusted pixel values based on the second ray ([0126] In some configurations, the depth d.sub.n,x,y may be evaluated based on a combination of one or more depths in the same frame and one or more transformed (e.g., re-projected) depths from one or more previous frames and/or from one or more subsequent frames.); and 
	storing the set of adjusted pixel values as a frame of the first adjusted image ([0132] In some configurations, the erroneous depth d.sub.n,x,y may be corrected based on a combination of one or more depths in the same frame and one or more transformed (e.g., re-projected) depths from one or more previous frames and/or from one or more subsequent frames.). 
	For claim 27. The method of claim 21, wherein adjusting the first raw image comprises: adjusting a first pixel of a frame of the first raw image by a first amount; and adjusting a second pixel of the frame of 
	For claim 28. The method of claim 21, wherein the content comprises augmented reality (AR) content ([0134] electronic device 1002 may include augmented reality devices (e.g., headsets)). 
	For claims 29-40, Lindner discloses the claimed limitations as discussed for corresponding limitations in claims 21-28. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Streeter; Lee V. et al.	US 20130176445 A1	MOTION COMPENSATION IN RANGE IMAGING
Hall; Daniela	US 11042984 B2	Systems and methods for providing image depth information
Wagner; Daniel	US 20170374256 A1	METHOD AND APPARATUS FOR ROLLING SHUTTER COMPENSATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485